Citation Nr: 0415516	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-34 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 28, 1983,  rating decision that denied service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel




REMAND

The veteran served on active duty from February 1968 to 
October 1969.

This matter is before the Board on appeal from an October 
2001 rating action.  

This issue is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

A hearing was scheduled for the veteran before the Board in 
Washington, D.C., in August 2004.  In May 2004, the veteran 
cancelled this hearing and instead requested a hearing before 
the Board at the RO in St. Petersburg, Florida.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO, via the 
AMC, for the following development:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge in 
St. Petersburg, Florida.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




